ALLEN, J.
A testator made a will in which he provided that his two sons, Joseph and Herman, “should have the privilege to buy my farm-they my said sons to pay the indebtedness on the premises”, and also to pay specified sums for burial expenses of the testator and his wife, and specified bequests to his remaining children. The will further provided that in the event the testator’s sons Joseph and Herman did not “desire to purchase the said premises -then it is my will that the said land be sold on as favorable terms as possible”. The two sons complied with the provisions of the will and made all of the payments required thereunder. Held, that the real estate passes to the two sons as non-ancestral property and descends as such under the provisions of Section 8574, General Code. The testator had the right to impart to the transaction the quality of transfer of title not by devise. (Wheatcraft v. Hall, 106 Ohio St., 21, overruled.)
Judgment reversed.
Marshall, CJ., Kinkade and Robinson, JJ., concur. Day, Jones and Matthias, JJ., dissent.